FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $700.
This action was brought by the plaintiff corporation to recover from the defendant the loss which it suffered when the defendant refused to consum*192mate a purchase of real estate.
For plaintiff: Grim & Littlefield.
For defendant: Philip C. Joslin.
Plaintiff held a second mortgage on real estate on South Main Street in the City of Providence. This mortgage was foreclosed and the property purchased by the defendant at public auction. The latter refused to go through with the sale and the property was resold at a less price than was bid by the defendant at the first sale. This suit was to recover plaintiff’s loss through defendant’s default.
There was evidence to support the jury’s verdict and in the judgment of the Court the verdict does substantial justice between the parties.
Defendant’s motion for new trial is denied.